Civil action to recover damages for alleged personal injury.
Plaintiff alleges actionable negligence and damage. Defendant denies liability. Former appeal reported in 211 N.C. 454, 190 S.E. 731.
From judgment upon adverse verdict defendant appeals to the Supreme Court, and assigns error.
The Court being evenly divided in opinion, Barnhill, J., not sitting, the judgment of the Superior Court is affirmed and stands, according to the uniform practice in appellate courts, as the decision of this case, without becoming a precedent. Mfg. Co. v. Mfg. Co., 201 N.C. 823, 159 S.E. 411;Seay v. Ins. Co., 208 N.C. 832, 179 S.E. 888; Braswell v. Wilson,212 N.C. 833, 193 S.E. 20; Seay v. Ins. Co., 213 N.C. 660,197 S.E. 151; Patterson v. Hosiery Mills, ante, 24, 197 S.E. 597;Ins. Co. v. Stinson, ante, 97, 197 S.E. 751.
Affirmed.